                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:17-CR-314-D



UNITED STATES OF AMERICA,                    )
                                             )
                  v.                         )              ORDER
                                             )
DERRICK MITCHELL,                            )
                                             )
                            Defendant.       )


       On April 20, 2020, and July 10, 2020, Derrick Mitchell ("Mitchell" or "defendant") moved

pm se for immediate release. See [D.E. 45, 46]. On March 12, 2021, Mitchell was released from

the   Bureau of Prisons.          See    Find    an Inmate,    Federal   Bureau of Prisons,

https://www.bop.gov/inmateloc/ (search name field for "Derrick Mitchell") (last visited Mar. 16

2021). In light of defendant's release, the motions for a reduction of sentence [D.E. 45, 46] are

DISMISSED AS MOOT.

       SO ORDERED. This t7 dayofMarch2021.




                                                        JSC.DEVERID
                                                        United States District Judge




           Case 5:17-cr-00314-D Document 57 Filed 03/17/21 Page 1 of 1
